                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DUKHAN MUMIN,

                   Plaintiff,                                8:19CV228

      vs.
                                                         MEMORANDUM
                                                          AND ORDER

                   Defendant.

       This matter is before the court on its own motion. On this date, the court
entered an order (filing no. 7) granting Plaintiff’s Motion for Leave to Proceed in
Forma Pauperis (“IFP”) (filing no. 2). This order was entered in error because
Plaintiff has accumulated “three strikes” under the Prison Litigation Reform Act
(“PLRA”). As stated in the PLRA, a prisoner cannot

      bring a civil action . . . or proceeding [IFP] if the prisoner has, on 3 or
      more prior occasions, while incarcerated or detained in any facility,
      brought an action . . . in a court of the United States that was
      dismissed on the grounds that it is frivolous, malicious, or fails to state
      a claim upon which relief may be granted, unless the prisoner is under
      imminent danger of serious physical injury.

28 U.S.C. §1915(g).

       This court has previously determined that three or more federal court cases
brought by Plaintiff, while a prisoner, were dismissed as frivolous or for failure to
state a claim. See Mumin v. McLaughlin, et al., Case No. 8:17CV100 (D.Neb.)
(Filing No. 6, March 27, 2017 Memorandum and Order requiring Plaintiff to show
cause why case should not be dismissed pursuant to PLRA’s “three strikes”
provision).
       In light of the foregoing, the court will vacate its order granting Plaintiff
leave to proceed IFP and give Plaintiff 30 days in which to show cause for why
this case should not be dismissed pursuant to the provisions of 28 U.S.C. 1915(g).
In the alternative, Plaintiff may pay the full $400.00 filing and administrative fees.
In the absence of good cause shown, or the payment of the necessary fees, this
action will be dismissed.

      IT IS THEREFORE ORDERED:

      1.    The court’s Memorandum and Order granting Plaintiff leave to
proceed IFP (filing no. 7) is vacated as it was entered in error.

      2.     Plaintiff has 30 days to either show cause for why this case should not
be dismissed pursuant to 28 U.S.C. § 1915(g) or pay the court’s $400.00 filing and
administrative fees.

       3.    The clerk’s office is directed to set a pro se case management deadline
in this matter with the following text: July 8, 2019: deadline for Plaintiff to show
cause or pay fees.

      Dated this 6th day of June, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge




                                          2
